                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:16-cv-200-GCM
                              1:14-cr-108-GCM-WCM-1

ANTHONY LAMONT HILL,                )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                                 ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on its own motion on the Government’s Response

to Order to Show Cause, (Doc. No. 11), and the United States Supreme Court’s decision in

United States v. Davis, No. 18-431.

       For the reasons stated in the Court’s Show Cause Order, (Doc. No. 10), and on the

Government’s agreement that the stay in this matter should be lifted, (Doc. No. 11), the Court

will lift the stay and order that the Government has 60 days to file its response to the Petitioner’s

§ 2255 Motion to Vacate, (Doc. No. 1).

       IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and

the Government shall have sixty (60) days from this Order to file its response in this matter.



                                         Signed: May 5, 2020




                                                  1



         Case 1:16-cv-00200-GCM Document 12 Filed 05/06/20 Page 1 of 1
